Order unanimously reversed, on the law, and in the exercise of discretion, with $20 costs and disbursements to the appellants, and the motion granted, with $10 costs, with leave, however, to the plaintiff to replead within 20 days after service upon his attorney of a copy of the order entered herein, with notice of entry. It cannot be determined from the allegations of the complaint whether an individual, representative or derivative action is pleaded in either cause of action. In any event, the first cause of action does' not state ultimate facts which show that the consideration for the issuance of the stock option was inadequate or nonexistent. The reference to a “ pretended ” indebtedness is hardly sufficient. The second cause of action, moreover, does not allege any factual basis for the conclusion that the proposed sale of corporate assets is wrongful or a breach of the defendant’s fiduciary duties. Merely because the interest of an individual stockholder might thereby be diluted does not necessarily make the action wrongful. Concur — Botein, P. J., Breitel, Valente and Bastow, JJ.